Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 6/29/18.  As directed by the amendment: claims 4-10 have been amended, claim 11 has been added, and no claims have been cancelled.  As such, claims 1-11 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 6/29/18 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Fig. 8 and 9.  The drawings should be provided with suitable descriptive legends.  See: 37 CFR 1.84 (n) and (o).
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by 
In the instant case, Fig. 8-9 has boxes and other shapes with lines connecting the shapes together and the use of descriptive legends is necessary because it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein.  It is clear that Fig. 6 is not “so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing” and that undue reliance on the specification is required for understanding of the subject matter depicted therein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-10 are objected to because of the following informalities:  
Regarding claim 7, the language “a relief valve according to claim 1” (line 1-2) is objected to as the relief valve has already been set forth in claim 1.  Examiner suggests amending to read –the relief valve according to claim 1--.
Regarding claim 8, the language “a relief valve according to claim 1” (line 1-2) is objected to as the relief valve has already been set forth in claim 1.  Examiner suggests amending to read –the relief valve according to claim 1--.
Regarding claim 9, the language “a relief valve according to claim 1” (line 7) is objected to as the relief valve has already been set forth in claim 1.  Examiner suggests amending to read –the relief valve according to claim 1--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 9, the language “a gas chamber … in contact with a predetermined site of a human body” (line 2-3) appears to claim the human body which is non-statutory subject matter.  In order for the gas chamber to be in contact with the predetermined site of the human body, the human body must be a part of the claimed invention.  Examiner suggests amending to read –a gas chamber … and adapted to be in contact with a predetermined site of a human body--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girard et al. (9,482,354).
Regarding claim 1, Girard shows a relief valve (see Fig. 2-5 for example) which includes a suction port formed into a cylindrical shape and opening on one end side in a cylinder axial direction (suction port at 134, see Fig. 3-5); a valve hole communicating with the suction port (valve hole at 180, see Fig. 5); a valve casing having a valve chamber communicating with the valve hole (valve casing 102 with a valve chamber 112); a valve body that closes the valve hole in a valve-closed state, and is raised in the cylinder axial direction by pressure of gas flowing from the suction port to open the valve hole (valve body 170, see Fig. 5 which shows the valve-closed state, Fig. 6 shows valve-open state); and a biasing member that biases the valve body toward the valve hole (biasing member 150 which includes 152 and 154 for example), wherein the valve body includes: a first pressure receiving surface portion that closes the valve hole in the valve-closed state and receives the pressure of the gas flowing from the valve hole 
Regarding claim 3, the Girard device’s valve casing has a ceiling wall that closes one end side in the cylinder axial direction and has an operating surface in which an exhaust port communicating with the valve chamber opens (see annotated Fig. 5 below).



    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale


.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Howe, JR. et al. (2012/0012111).
Regarding claim 1, Howe shows a relief valve (see Fig. 1-3 for example) which includes a suction port formed into a cylindrical shape and opening on one end side in a cylinder axial direction (suction port at 18, see Fig. 1-3); a valve hole communicating with the suction port (valve hole shown where elements 60 and 72 interface, 72 defines a valve hole with the tapered feature as shown, see Fig. 2); a valve casing having a valve chamber communicating with the valve hole (valve casing 12 with a valve chamber as shown, see Fig. 2); a valve body that closes the valve hole in a valve-closed state, and is raised in the cylinder axial direction by pressure of gas flowing from the suction port to open the valve hole (valve body 60 including 62, 64, 66, 68, and 70, see Fig. 2 which shows the valve-closed state, valve-open state not shown but occurs when the pressure in 18 over comes the biasing force); and a biasing member that biases the valve body toward the valve hole (biasing member 36 and 38), wherein the valve body includes: a first pressure receiving surface portion that closes the valve hole in the valve-closed state and receives the pressure of the gas flowing from the valve hole (see Fig. 2, the bottom portion of the valve body per above which is exposed to suction port 18 and limited by the taper feature of 72); a second pressure receiving surface portion that receives the pressure of the gas flowing from the valve hole into the valve chamber in a valve-opened state in which the valve body opens the valve hole (see Fig. 2, the second pressure receiving surface portion defined by the bottom portion of the valve body which is exposed to the suction port and also including the portion which is exposed to the gas when in the valve-open state, i.e. including the portions of the valve body which extends laterally 


    PNG
    media_image2.png
    1018
    837
    media_image2.png
    Greyscale

Regarding claim 5, the Howe device’s valve casing has a taper wall having a diameter increasing from one side to the other side in the cylinder axial direction (see annotated Fig. 2 below).


    PNG
    media_image3.png
    1018
    837
    media_image3.png
    Greyscale



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Olson (2,588,157).
Regarding claim 1, Olson shows a relief valve (see Fig. 1-2 for example) which includes a suction port formed into a cylindrical shape and opening on one end side in a cylinder axial direction (suction port at 7, see Fig. 1-2); a valve hole communicating with the suction port (valve hole defined by element 14); a valve casing having a valve chamber communicating with the valve hole (valve casing 6 with a valve chamber 8 see Fig. 1); a valve body that closes the valve hole in a valve-closed state, and is raised in the cylinder axial direction by pressure of gas flowing from the suction port to open the valve hole (valve body 17 shown in the valve-closed state in Fig. 1, when pressure exceeds the biasing force from 18, the valve body 17 lifts up and is in the valve-open state); and a biasing member that biases the valve body toward the valve hole (biasing member 18), wherein the valve body includes: a first pressure receiving surface portion that closes the valve hole in the valve-closed state and receives the pressure of the gas flowing from the valve hole (see Fig. 1, the bottom portion of the valve body 17 which is exposed to suction port 7, see annotated Fig. 1 below); a second pressure receiving surface portion that receives the pressure of the gas flowing from the valve hole into the valve chamber in a valve-opened state in which the valve body opens the valve hole (see Fig. 1, the second pressure receiving surface portion defined by the bottom portion of the valve body 17 which is exposed to the suction port and also including the portion which is exposed to the gas when in the valve-open state, i.e. including the portions of the valve body which extends laterally beyond the valve hole 14, see annotated Fig. 1 below); and a peripheral wall portion that surrounds the second pressure receiving surface portion and cylindrically extends along an inner peripheral surface of the valve casing (see Fig. 1, the peripheral wall portion of 17 as shown which extends along an inner peripheral surface of the valve casing as shown, see also annotated Fig. 1 below).



    PNG
    media_image4.png
    893
    781
    media_image4.png
    Greyscale



Regarding claim 3, the Olson device’s valve casing has a ceiling wall that closes one end side in the cylinder axial direction and has an operating surface in which an exhaust port communicating with the valve chamber opens (see Fig. 1, ceiling wall 19 with operating surface which includes an exhaust port 21 communicating with the valve chamber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Ishikita (2013/0118484).

Regarding claim 8, the Howe device is a relief valve but is silent as to explicitly including an inhalation anesthesia apparatus such that the valve is an artificial respiration valve; however, Ishikita teaches an inhalation anesthesia apparatus with a respiration valve (see Ishikita Fig. 1-2 showing inhalation anesthesia apparatus with valve 38, see para. 0007 and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Howe device’s relief valve to be a part of the inhalation anesthesia apparatus, as taught by Ishikita, in order to provide the required components for providing breathing support and anesthesia for a patient.
Regarding claim 10, the Howe device is silent as to having a pipe material which the relief valve is connected to; however, Ishikita teaches this feature (see Ishikita Fig. 1-2, pipe material 34, relief valve 38).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Howe device’s relief valve to be a part of the respirator system and including the pipe material, as taught by Ishikita, in order to provide the required components for providing breathing support for a patient.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Perry et al. (2005/0187500).
.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed relief valve, the prior art does not teach, either alone or suggest in combination, the elements set forth in claims 1 and 2 and further including the operating surfacing having the concave vent groove with a groove surface connected to the exhaust port as set forth in claim 4.  Similarly the prior art does not teach, either alone or suggest in combination, the elements set forth in claims 1 and 3 and further including the operating surfacing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koch et al. (2006/0021661), Siebert (9,964,217), Taylor (4,932,434), and Siebert (2016/0010753) are all directed towards valves with similar features as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785